IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA             No. 409 MAL 2015


             v.                          Petition for Allowance of Appeal from the
                                         Order of the Superior Court

JAFA LEROY MCALLISTER,

                  Petitioner


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of September, 2015, the Petition for Allowance of Appeal

is DENIED.